DETAILED ACTION
	The Response filed 5 February 2021 has been entered.  Claims 1, 7-9, and 11 remain pending.  Claims 2-6 and 10 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5 February 2021 have been fully considered but they are not persuasive for the following reasons in view of the previously cited prior art references – Zdyb et al. (US 5,769,328) in view of Harvey et al. (US 2012/0031997) and Graner et al. (US 2014/0027545).
The applicant argues with respect to claim 1 on pgs. 5-6 and 8-9 of the Response that the prior art lacks teaching the limitations claimed in claim 1.  However, as discussed in detail in the rejection below, Zdyb in view of itself, Harvey, and Graner teaches the limitations claimed in claim 1.
The applicant argues with respect to claim 1 on pgs. 7-8 of the Response that the prior art lacks small punctiform recesses as holes or bores distributed on a circumferential line and situated on the outer side of the housing part, and instead, the prior art teaches circumferential grooves/gaps/channels.  However, as previously discussed, Zdyb discloses in Figs. 1-8 such recesses 93 in the form of blind bores/holes on the ouster side of housing part 74 like the “blind-hole bores 15” disclosed by the applicant on pg. 7, line 12, of the applicant’s specification.  A punctiform recess is interpreted as being a small circular recess, in view of the applicant’s drawings and “punctiform” isn’t seen as defining the recesses any further beyond them being small and circular because the term hasn’t been used previously and additional details would be new matter. 
The applicant argues with respect to claim 1 on pg. 8 of the Response that the prior art lacks teaching a plurality of punctiform recesses that are situated equidistant from one another along a circumferential line on the outer side of the housing part so that the plurality of punctiform recesses are distributed uniformly around the circumference on the outer side.  Zdyb teaches in Figs. 1-8 a second set of recesses 181 for preventing the relative rotation between the coating 54 and the housing part 74 like the punctiform recesses 93 (col. 5, lines 26-29), wherein the second set of recesses 181 are situated equidistant from one another along a common circumferential line so that the second set of recesses 181 are distributed uniformly around the circumference on the outer side of the housing part (as shown in Fig. 7).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the punctiform recesses 93 disclosed by Zdyb be equidistant and uniformly distributed around the circumference on the outer side of the housing part 74 like the second set of recesses 181 taught by Zdyb, wherein the uniform distribution of the recesses facilitates even distribution of stress between the housing part and the coating.
The applicant asserts on pgs. 9-11 of the Response that the examiner relied on an “obvious to try” rationale to make the 103 rejection(s).  However, no such 103 rejection was made.  Instead, as discussed in detail in the rejections below, the 
The applicant asserts on pg. 11 of the Response that the examiner lacks proper evidence for the motivations of the 103 rejection(s).  However, as noted above, the examiner relied on some teaching, suggestion, or motivation in the prior art that was identified by the examiner and that the examiner believes would lead one of ordinary skill in the art to combine prior art reference teachings to arrive at the claimed invention per MPEP 2143(I)(G).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zdyb et al. (US 5,769,328) in view of itself, Harvey et al. (US 2012/0031997), and Graner et al. (US 2014/0027545).
Regarding claim 1, Zdyb discloses in Figs. 1-8 a valve for metering a fuel (abstract), comprising:
a housing having at least one housing part 74 that is surrounded on its outer side by an coating 54, the housing part 74 having a plurality of punctiform recesses 93 (wherein a punctiform recess is interpreted as being a small circular recess, in view of what is positively disclosed by the applicant’s disclosure of their recesses 15 in the drawings and paragraph 22 of the specification) on its outer side into which the coating 54 is at least partly introduced;
wherein the valve is a fuel injection valve for an internal combustion engine (abstract), 
wherein the plurality of punctiform recesses 93 is made as at least one of a bore in the housing part 74 and a hole in the housing part 74 (specifically a blind bore/hole),
wherein the plurality of punctiform recesses 93 are on the outer side of the housing part 74,
wherein the plurality of punctiform recesses 93 are situated on the outer side so as to be distributed around a circumference of the housing part (as shown in Figs. 7-8), 
wherein the coating 54 is inserted at least partly into the punctiform recesses 93, so that a positive-fit connection is formed between the housing, which is a valve housing, and the  coating 54, so that a rotation of the coating 54 relative to the valve 
wherein on the coating 54 there is a terminal 56 for a solenoid 18,
wherein the coating 54 partly surrounds an inner pole 50 and a connecting sleeve 178 that form further housing parts of the valve housing, and are integrated into valve housing, 
wherein the solenoid 18 has a joining gap to a cover (such as valve guide 164, or sleeve 130), so that the coating 54 and the solenoid 18 are rotatable relative to the cover during assembly (at least during assembly in the same manner as the applicant’s device, as understood, as described in the relevant 112 rejection), and 
wherein the plurality of punctiform recesses 93 are situated along a circumferential line on the outer side.
Zdyb lacks teaching that the coating is an extrusion coating, a rotational fixing so that a position of the rotational fixing relative to the longitudinal axis also determines an orientation of a valve seat body, the rotation fixing formed at least partly from an element in the extrusion coating so that the rotational fixing is joined to the extrusion coating on the housing part, the coating surrounding the solenoid, the punctiform recesses are situated equidistant from one another along the circumferential line so that the punctiform recesses are distributed uniformly around the circumference on the outer side.
With regard to the recitations of the “extrusion coating,” the recitations are seen as defining a product-by-process per MPEP 2113, in which case, the claimed extrusion 
With regard to the rotational fixing, Harvey teaches in Figs. 1-5 a rotational fixing 40 on the exterior of the valve housing 12 so that a position of the rotational fixing 40 relative to the longitudinal axis also determines an orientation of the valve housing 12, the rotational fixing 40 formed at least partly from an element 40 inserted into the exterior of the valve housing 12 (such as with arm 70 as shown in Fig. 4), so that the rotational fixing 40 is joined to the exterior of the valve housing 12.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Zdyb to include a rotational fixing that fits onto the exterior of the valve housing to install the fuel injection valve onto the fuel cup and rail supplying fuel, as Harvey teaches (abstract and paragraph 12).  It would have been obvious to have the rotational fixing taught by Harvey be fitted onto the coating disclosed by Zdyb because the coating the surrounds the valve housing, and the rotational fixing would determine the orientation of the valve seat body disclosed by Zdyb because the valve seat body is disposed within the valve housing and Harvey teaches that the rotational fixing determines the orientation of the valve housing.
With regard to the coating surrounding the solenoid, at least partly, Graner teaches in Figs. 1-3 such a coating 42 surrounding a solenoid 1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating disclosed 
With regard to the equidistant punctiform recesses, Zdyb teaches in Figs. 1-8 a second set of recesses 181 for preventing the relative rotation between the coating 54 and the housing part 74 (col. 5, lines 26-29), wherein the second set of recesses 181 are situated equidistant from one another along a common circumferential line so that the second set of recesses 181 are distributed uniformly around the circumference on the outer side of the housing part (as shown in Fig. 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the punctiform recesses 93 disclosed by Zdyb be equidistant and uniformly distributed around the circumference on the outer side of the housing part 74 like the second set of recesses 181 taught by Zdyb, wherein the uniform distribution of the recesses facilitates even distribution of stress between the housing part and the coating.
Alternatively regarding claim 1, alternative to the overmolded coating disclosed by Zdyb, Graner teaches in Figs. 1-4 a coating 42 that is an extrusion coating 42 (paragraph 21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating disclosed by Zdyb to be made via extrusion, as Graner teaches, since Zdyb is silent with regard to the process of making the overmolded coating and the extrusion/spray technique taught by Graner is a technique to produce an overmolded coating.
Regarding claim 7, Zdyb discloses in Figs. 1-8 that the outer side of the housing part 74 is based on a rotationally symmetrical basic shape in which the plurality of punctiform recesses 93 is made.
Regarding claim 8, Zdyb discloses in Figs. 1-8 that the outer side of the housing part 74 is based on a cylindrical jacket-shaped basic shape in which the plurality of punctiform recesses 93 is made.
Regarding claim 9, Zdyb discloses in Figs. 1-8 that the coating 54 is jointed onto the housing part 74, Graner teaches in Figs. 1-4 that the coating 42 is an extrusion coating 42 (paragraph 21), and Harvey teaches in Figs. 1-4 that the rotational fixing 40 is joined onto the housing part 12.
Regarding claim 11, Zdyb discloses in Figs. 1-8 that the valve housing, including the housing part 74, and an outer side of the valve housing, including the outer side of the housing part 74, is based, at least in a region of the coating 54, on a rotationally symmetrical basic shape, the plurality of punctiform recesses 93 being in the outer side of the housing part 74.  Graner teaches in Figs. 1-4 that the coating 42 is an extrusion coating (paragraph 21).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753